Citation Nr: 1121982	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-03 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1969 to October 1969 in the United States Marine Corps Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The record shows that the Veteran contends that he was on two-week training in San Diego, California in 1971 when he injured his right knee and was sent to Wright-Patterson Air Force Base for treatment.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty.  See 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6 (a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  See 38 C.F.R. § 3.6(c)(1).  It follows from this that service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

The record indicates that the Veteran was a member of the United States Marine Corps Reserves and it was reported that he had no active duty other than for training purposes.  The exact dates of his training during service have not been documented and his service personnel records have not been obtained.  VA's duty to assist a claimant requires that the Board attempt to obtain these records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1 Vet. App. 37 (1990).

The record shows that the Veteran underwent a VA examination in December 2009 for the purpose of obtaining an opinion as to whether the Veteran's right knee disorder was aggravated by his military service.  The examiner reviewed the medical records, took a history and examined the Veteran.  The diagnosis was severe chondromalacia with chronic synovitis of the right knee.  The examiner stated that the condition existed prior to service and opined that the Veteran's right knee condition was not aggravated by his military service beyond the usual progression.  The examiner offered no rationale for the opinion and provided no further discussion on the issue.  The Veteran has argued that the examination provided by VA is inadequate, and the Board agrees.  The Board finds the opinion inadequate because it is not supported by rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore a remand is in order.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), and any other appropriate sources to verify the Veteran's service dates, including all periods of active duty, active duty for training (ADT), and inactive duty for training (IDT).  

Available service treatment records and personnel records from all confirmed periods of service, to include ADT and IDT, should be associated with the claims file.  

All records and/or responses received, including negative responses, must be associated with the claims file.

2.  Schedule the Veteran for a VA examination to be performed by an orthopedic specialist.  The claims file and a complete copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should indicate:

a) whether there is clear and unmistakable evidence that the Veteran's right knee disorder pre-existed service, and

b) if so, whether there is clear and unmistakable evidence that the Veteran's preexisting right knee disorder was NOT aggravated beyond its natural progression during his service.  

[Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.]

c) If there is no clear and unmistakable evidence that the Veteran's right knee disorder preexisted his military service, is it at least as likely as not (50 percent or better probability) that the Veteran's right knee disorder had its onset in military service.

Complete rationale must be provided for all opinions and conclusions reached.  If the examiner is unable to answer these questions without resorting to speculation, then he/she should provide an explanation as to how he/she arrived at that conclusion.  

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following completion of the above, the claim for should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


